UNITED STATES DISTRICF COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
MATTHEW TASSONE, Case No, 2:19-cv-1683
CHIEF JUDGE EDMUND A. SARGUS, JR.
Plaintiff, Magistrate Judge Kimberly A. Jolson

v.
JUDGE ELIZABETH GILL, et al,
Defendants.
OPINION AND ORDER

This matter is before the Court for consideration of Plaintiff Matthew Tassone’s
(“Plaintiff”) Objection (ECF No. 4) to the Magistrate Judge’s Report and Recommendation (ECF
No. 3). For the reasons that follow, the Court ADOPTS the Report and Recommendation (ECF
No. 3) and OVERRULES Plaintiff's Objection (ECF No. 4).

I.

A, Factual Background

This action arises out of an ongoing custody dispute between Plaintiff and Zephynia
Tassone (““Ms. Tassone”). Plaintiff, proceeding pro se, filed a Complaint on May 1, 2019 alleging
that “Judicial Officers of the Franklin County Court of Common Pleas, Division of Domestic
Relations and their coconspirators . . . systematically Deprive the Citizens of Franklin County of
Due Process” through a “scheme involving fraud and the use of child hostages.” (Compl. J 2, ECF
No. 2). Specifically, Plaintiff alleges that Ms. Tassone, acting together with Judge Elizabeth Gill
(“Judge Gill”), John C. Ruiz-Bueno IT (“Mr. Ruiz-Bueno”), Magistrate David Black (“Magistrate
Black”), and Edward F. Whipps (Mr. Whipps”) conspired to conceal the whereabouts of

Plaintiff's daughter from him beginning on November 28, 2017. (d.).
Ms. Tassone filed for divorce on November 30, 2017. (ad. 73). Plaintiff alleges that Ms.
Tassone subsequently failed to comply with the terms of a December 1, 2017 Temporary Mutual
Restraining Order enjoining “each spouse from concealing the whereabouts of the minor children
of the parties” while divorce proceedings are ongoing. (Jd. | 3). Plaintiff contends that on
December 6, 2017, he received an email from Ms. Tassone’s lawyer, Mr. Ruiz-Bueno, stating his
“client is not interested in withholding the child but based on the circumstances and the parties’
interrelations she fears in the absence of agreement your client would withhold the client from
her.” Ud. 95). According to Plaintiff, Mr. Ruiz-Bueno also indicated that he and Ms. Tassone
“would only reveal the specific whereabouts of the minor child once the court ordered a parenting
time schedule.” (/d. J 6). Plaintiff alleges that sometime in November or December 2017, Mr.
Whipps—another lawyer employed by Ms. Tassone—advised Ms. Tassone not to reveal the
location of the minor child until she secured a court order for parenting time. (Jd. J 7).

Plaintiff filed a Motion for Emergency Custody and appeared in the Franklin County Court
of Common Pleas Domestic Relations Division on December 20, 2017. (/d. J 14). Plaintiff alleges
that, at the hearing, Judge Gill “directed” the parties “to continue the proceedings outside of the
presence of Judge Gill, the court, and off of the record in conference rooms adjacent to the
courtroom.” (Ud. 917). In Plaintiff's view, Judge Gill “functionally refused to hear [Plaintiffs]
Motion, effectively denying [him] access to the courts.” (/d.). Moreover, Plaintiff alleges that
“Judge Gill did, in furtherance of a conspiracy to deny [Plaintiff] Due Process, allow Mr. [Ruiz]-
Bueno to chiefly draft the court order as responsive to [his] then motion for emergency custody.”
(id. J 18). According to the Complaint, Judge Gill informed Plaintiff that it was “standard
customary practice” for the parties to attempt to resolve a motion for emergency custody privately

before proceeding to a hearing. (Ud. § 24). Plaintiff claims this “standard customary practice” is
actually part of the Defendants’ conspiracy of “taking, concealing, and withholding [the] non-
conspiring party’s child.” (Ud. J 28).

On November 30, 2017, Mr. Ruiz-Bueno filed a motion for full psychological evaluation
of the parties. (fd, 751). Plaintiff alleges that prior to May 2018, the guardian ad litem informed
Plaintiff that “after having privately discussed the matter with Mr. Bueno, Mr. Bueno will be
presenting his Motion for Psychological Evaluation as a motion for custodial evaluation, not
psychological evaluation.” (/d.} (emphasis added). Plaintiff further claims that Magistrate Black
stated: “[u]nder direct questioning by the court, Mr. Bueno indicated that he was seeking a
custodial and not a psychological evaluation.” (ad. { 66). In Plaintiff's view, this shift from a
“psychological evaluation” to a “custodial evaluation” is indicative of a scheme among “lawyers
and judicial officers of [the] court [to] routinely disguise requests for psychological evaluations as
requests for a ‘custodial evaluation, not a psychological evaluation.’” (/d. { 61).

Plaintiff seeks: (1) declaratory relief that the Defendants’ actions violated Plaintiff's
Fourteenth Amendment rights, (2) declaratory relief that said schemes violate the Constitution, (3)
declaratory relief that Mr. Ruiz-Bueno violated Plaintiff's Fourteenth Amendment rights, (4)
$100,000 in damages against Mr. Ruiz-Bueno, (5) declaratory relief that the lawyers violated
Plaintiff's Fourteenth Amendment rights, (6) $100,000 in damages against Ms. Tassone, (7)
$100,000 in damages against Mr. Whipps, and (8) attorney fees and costs. (Jd. 90).

B. Procedural History

Plaintiff initiated the instant action on May 1, 2019, seeking relief pursuant to 42 U.S.C.

§ 1983 for alleged violations of Plaintiff's First, Fourth, Ninth, and Fourteenth Amendment
rights. (ECF No. 2). On that same day, the Magistrate Judge issued a Report and

Recommendation recommending that: (1) Plaintiff's Motion for Leave to Proceed in forma
pauperis be GRANTED, and (2) Plaintiff's Complaint be DISMISSED for failure to state a

claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(a)(3). (ECF No. 3). On

May 15, 2019, Plaintiff filed an Objection to the Report and Recommendation. (ECF No. 4).
TH.

The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to ensure that indigent
litigants have meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324
(1989) (citing Adkins v. EI. DuPont de Nemours & Co., 335 U.S. 331, 342-343 (1948)). Because
a nonpaying litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or
repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
the court shall dismiss the case at any time if the court determines that—

(A) The allegation of poverty is untrue; or
(B) The action or appeal—
(i) If frivolous or malicious;
(ii) — fails to state a claim on which relief may be granted; or

(iii) | seeks monetary relief against a defendant who is immune from
such relief.

28 U.S.C. § 1915(e)(@2). Similarly, 28 U.S.C. §1915(A) requires courts to screen complaints to
“identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the
complaint—is frivolous, malicious, or fails to state a claim upon which relief may be granted.”
The same “dismissal standard articulated in Igbal and Twombly governs dismissals for
failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. §1915(A)]} because the relevant
statutory language tracks the language of Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-471

(6th Cir. 2010). Thus, the Court must construe the complaint in the light most favorable to the
plaintiff and determine whether the factual allegations present a plausible claim. Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)
(clarifying the plausibility standard articulated in Twombly).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678. Although a plaintiff's complaint need not contain “detailed” factual
allegations, tts “[f]actual allegations must be enough to raise a right to relief above the speculative
level on the assumption that all the allegations in the complaint are true.” Twombly, 550 US. at
555. In other words, a complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of
‘further factual enhancement.’” Jgbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
However, “[p]ro se complaints are to be held ‘to less stringent standards than formal pleadings
drafted by lawyers,’ and should therefore be construed liberally.” Garrett v. Belmont County
Sheriff's Dept., 374 F. App’x 612, 614 (6th Cir. 2010) (citing Haines v. Kerner, 404 U.S. 519, 520
(1972); Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)).

i.

The Report and Recommendation suggests that Plaintiff's Complaint contains several
fatal flaws. (R&R at 4, ECF No. 3). Specifically, the Report and Recommendation found that
Plaintiff's claims are either fully or partially barred by: (1) failure to state a claim, (2) the
Rooker-Feldman Doctrine, (3) judicial immunity, and (4) limitations on federal jurisdiction in
domestic relations matters, (/d. at 4-6). The Court will first consider whether Plaintiff
adequately pleaded a claim pursuant to the pleading standards articulated in Jgbal/Twombly.

To plead a cause of action under 42 U.S.C. § 1983, a plaintiff must sufficiently allege two

elements: (1) the “violation of a right secured by the Constitution and laws of the United States,”
and (2) the “deprivation was committed by a person acting under color of state law.” West v.
Atkins, 487 U.S. 42, 48 (1988) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). To act under
the color of state law, a defendant must “have exercised power ‘possessed by virtue of state law
and made possible only because the wrongdoer is clothed with the authority of state law.’” Jd.
(citing United States v, Classic, 313 U.S. 299, 326 (1941)). Generally, a defendant is acting
under the color of state law “when he abuses the position given to him by the State.” Id. (citing
Monroe v. Pape, 365 U.S. 167, 172 (1961) (overruled in part on other grounds)).

The Report and Recommendation recommends that Plaintiff's claims against Mr. Ruiz-
Bueno and Mr. Whipps should be dismissed because “he has not asserted a cognizable federal
cause of action against the lawyers.” (R&R at 5). Plaintiff objects that he has “pleaded facts in
his initial complaint establishing state action by John C. Ruiz-Bueno III, Edward F. Whipps, and
Zephynia S. Tassone[,] as contemplated in the 14 Amendment to the Constitution of the United
States & 42 U.S.C. [§] 1983.” (PL.’s Obj. at 16, ECF No. 4). In Plaintiff's view, these facts are
“sufficient to survive an action for dismissal.” (/d.).

This Court agrees with the Magistrate Judge. Assuming, arguendo, that Plaintiff can
satisfy the first prong, his claims against Mr. Ruiz-Bueno, Mr. Whipps, and Ms. Tassone fail on
prong two. In Polk County v. Dodson, 454 U.S. 312, 318 (1981), the Supreme Court stated: “[i]t
is often said that lawyers are ‘officers of the court.’ But the Courts of Appeals are agreed that a
lawyer representing a client is not, by virtue of being an officer of the court, a state actor ‘under
color of state law’ within the meaning of § 1983.” Accordingly, Mr. Ruiz-Bueno and Mr.
Whipps did not act under the color state law by representing Ms. Tassone in the emergency

custody proceedings. In addition, as a private party, Ms. Tassone did not act under the color of
state law during the parties’ child custody dispute.' As a result, Plaintiff's § 1983 claims against
Mr. Ruiz-Bueno, Mr. Whipps, and Ms. Tassone fail under § 1915(e)(2).

Plaintiff also fails to state a claim upon which relief can be granted against Judge Gill and
Magistrate Black. In his Objection, Plaintiff accurately notes that “[s]ection 1983 now implicitly
recognizes that declaratory relief is available against judicial officers.” Ward v. City of Norwalk,
640 F. App’x 462, 467 (6th Cir. 2016). However, even if Plaintiff can establish that: (1) Judge
Gill and Magistrate Black acted under the color of state law, and (2) they are not entitled to
judicial immunity, his Complaint does not assert a plausible constitutional violation.

As noted in the Report and Recommendation, “[a]t base, [Plaintiff] alleges that Judge
Gill, Magistrate Judge Black . . . engaged in a conspiracy ‘to systematically deprive the citizens
of Franklin County of Due Process’ through ‘fraud’ and ‘the use of child hostages.’” (R&R at 2)
(see generally Compl.). “A civil conspiracy is an agreement between two or more persons to
injure another by unlawful action.” Hooks vy. Hooks, 771 F.2d 935, 943 (6th Cir. 1985). No
express agreement between the conspirators is necessary to find a civil conspiracy. Id. at 944. In
fact, “[e]ach conspirator need not have known all of the details of the illegal plan of all of the

participants involved. All that must be shown is that there was a single plan, that the alleged

 

' “The principal inquiry in determining whether a private party’s actions constitute ‘state action’ under
the Fourteenth Amendment is whether the party’s actions may be ‘fairly attributable to the state.’”
Wolotsky v. Huhn, 960 F. 2d 1331, 1335 (6th Cir, 1992) (citing Lugar v. Edmondson Oil Co., 457 U.S.
922, 937 (1982)). The Supreme Court has identified three tests to determine whether a private party’s
actions are fairly attributable to the state: (1) the public function test, (2) the state compulsion test, and (3)
the symbiotic relationship or nexus test. [d. at 1335.

Here, Plaintiff alleges no facts to suggest that Ms. Tassone exercised powers which are traditionally
reserved to the state; acted under the coercive power or signification encouragement of the state; or
maintained a sufficiently close nexus with the state such that her actions can be fairly treated as those of
the state itself. Consequently, Ms. Tassone is not a state actor for § 1983 purposes.

7
coconspirator shared in the general conspiratorial objective, and that an overt act was committed
in furtherance of the conspiracy that caused injury to the complainant.” Jd.

Here, Plaintiff raises three facts in support of his civil conspiracy claim. First, Plaintiff
alleges that Judge Gill directed the parties to negotiate off the record when Plaintiff appeared in
court for his emergency custody hearing. (Compl. 17). Plaintiff points out that Judge Gill
stated: “[s]tandard customary practice would be both attorneys checking in to advise me that they
are/were attempting to resolve the Motion before proceeding to hearing.” (Exhibit 7 at 2, ECF
No. 2) (emphasis in original). Second, Plaintiff claims that Judge Gill permitted opposing
counsel to draft a proposed custody order. (Compl. 7 18). Finally, Plaintiff alleges that
Magistrate Black improperly reframed Plaintiff's psychological evaluation as a custodial
evaluation. (/d. | 66). According to Plaintiff, the “standard customary practice” referenced by
Judge Gill was actually an unlawful agreement between Defendants to “tak[e], concea[l}, and
withhol[d] . . . the non-conspiring party’s child” and then deny “the non-conspiring party access
to the courts by forcing the non-conspiring party into proceedings which resemble forced
negotiations.” (/d. J 28).

Taking Plaintiffs facts as true, he has not asserted sufficient facts to support a plausible
civil conspiracy claim. For one, Plaintiff provides no evidence to suggest that Judge Gill
engaged in unlawful conduct by encouraging the parties to negotiate in a child custody dispute.
Nor does Plaintiff indicate why permitting Mr. Ruiz-Bueno to draft a proposed custody order is
unlawful. Lawyers routinely draft proposed orders for the Court’s review. Furthermore,
Plaintiff signed the very order in question with the assistance of counsel—precluding any

argument that Mr. Ruiz-Bueno acted unilaterally. (Exhibit 5 at 2, ECF No. 2). Similarly,
Plaintiff provides no evidence to support his contention that Magistrate Black acted unlawfully
by allegedly recategorizing a psychological evaluation as a custodial evaluation.

Finally, Plaintiff's Complaint lacks sufficient facts to infer that Defendants acted in
furtherance of a single plan. For instance, Plaintiff draws no connection between Judge Gill and
Magistrate Black, other than to note their actions collectively establish “a pattern and practice of
abuse and Due Process Deprivations against a multitude of citizens of Franklin County, OH.”
(Compl. { 50). Accordingly, Plaintiffs claims against Judge Gill and Magistrate Black are not
sufficiently plausible to sustain a § 1983 civil conspiracy.

As Plaintiff fails to assert a plausible constitutional claim pursuant to § 1983, the Court
DIMISSES his Complaint for failure to state a claim upon which relief can be granted.

IV.

Because Plaintiff fails to state a claim upon which relief can be granted pursuant to §
1915(e){2), the Court need not consider the Rooker-Feldman Doctrine, judicial immunity, or the
domestic relations exception to federal jurisdiction.

V.

For the foregoing reasons, the Court ADOPTS the Report and Recommendation (ECF No.
3) and DISMISSES Plaintiff's Objection (ECF No. 4). The Court DISMISSES Plaintiff's
Complaint for failure to state a claim upon which relief can be granted pursuant to § 1915(e)(2).

IT IS SO ORDERED.
S ~ 30-2014 KV“

DATE EDMOND A. SARGUS, JR.
CH TED STATES DISTRICT JUDGE
